                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LEGALFORCE RAPC WORLDWIDE,                     Case No. 17-cv-07318-MMC
                                         P.C.,
                                  8                                                     ORDER DISMISSING ACTION, AS
                                                       Plaintiff,                       ALLEGED AGAINST MATTHEW H.
                                  9                                                     SWYERS, WITH PREJUDICE;
                                                 v.                                     DISMISSING ACTION, AS ALLEGED
                                  10                                                    AGAINST THE TRADEMARK
                                         MATTHEW H. SWYERS, et al.,                     COMPANY LLC AND THE
                                  11                                                    TRADEMARK COMPANY PLLC,
                                                       Defendants.                      WITHOUT PREJUDICE; STRIKING IN
                                  12
Northern District of California




                                                                                        PART NOTICE OF VOLUNTARY
 United States District Court




                                                                                        DISMISSAL
                                  13

                                  14

                                  15          By order filed October 12, 2018, the Court granted in part and denied in part
                                  16   defendants TTC Business Solutions, LLC and Matthew H. Swyers' ("Swyers") motion to
                                  17   dismiss the Second Amended Complaint. In so doing, the Court dismissed, for failure to
                                  18   state a claim, all claims alleged against Swyers, afforded plaintiff leave to amend its
                                  19   claims against him, and set a deadline of October 31, 2018, for plaintiff to amend.
                                  20          By said order, the Court also granted defendants The Trademark Company LLC
                                  21   ("Trademark LLC") and The Trademark Company PPLC's ("Trademark PLLC") motion to
                                  22   dismiss. In so doing, the Court dismissed, for lack of personal jurisdiction, all claims
                                  23   alleged against Trademark LLC and Trademark PLLC, afforded plaintiff leave to amend
                                  24   its claims against said defendants, and set a deadline of October 31, 2018, for plaintiff to
                                  25   amend.
                                  26          Plaintiff did not amend within the time provided. Rather, on November 28, 2018,
                                  27   plaintiff filed a "Notice of Voluntary Dismissal" by which it "seeks to dismiss without
                                  28   prejudice" its claims against Sywers, Trademark LLC and Trademark PLLC. (See Notice,
                                  1    filed November 28, 2018, at ¶ 1.)

                                  2           Under Rule 41(b) of the Federal Rules of Civil Procedure, an order granting a

                                  3    defendant's motion to dismiss, with the exception of an order dismissing for lack of

                                  4    jurisdiction, improper venue, or failure to join a necessary party, "operates as an

                                  5    adjudication on the merits." See Fed. R. Civ. P. 41(b).

                                  6           With respect to plaintiff's claims against Swyers, upon the expiration of the above-

                                  7    referenced deadline to amend, the Court's order of October 12, 2018, operated as a

                                  8    dismissal with prejudice. Accordingly, the above-titled action, as alleged against Swyers,

                                  9    is hereby DISMISSED with prejudice, and plaintiff's Notice of Voluntary Dismissal is

                                  10   hereby STRICKEN to the extent it is applicable to Swyers.

                                  11          By contrast, with respect to plaintiff's claims against Trademark LLC and

                                  12   Trademark PLLC, upon the expiration of the above-referenced deadline to amend, the
Northern District of California
 United States District Court




                                  13   Court's order of October 12, 2018, operated as a dismissal without prejudice.

                                  14   Accordingly, the above-titled action, as alleged against Trademark LLC and Trademark

                                  15   PLLC, is hereby DISMISSED without prejudice.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: December 10, 2018
                                                                                               MAXINE M. CHESNEY
                                  19                                                           United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
